IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: THE 14TH CUMBERLAND COUNTY             : No. 95 MM 2022
INVESTIGATING GRAND JURY                      :
                                              :



                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2022, the Application to File under Seal,

advanced by the Honorable Christylee L. Peck for this Court’s adjudication, and the

Petition to Resume Use of Indicting Grand Juries are GRANTED. The Motion to Expedite,

advanced by Judge Peck for this Court’s adjudication, is DENIED.